OPINION
Per CURIAM:
In this appeal on questions of law from an order sustaining the demurrer of the defendant appellee, United Insurance *431Company, to the amended second amended petition of the plaintiff appellant Marie Turman, this court upon examination of the pleadings and exhibit attached thereto, filed herein, finds that the said exhibit which plaintiff appellant claims constitutes an insurance contract is in reality merely a receipt for the payment of money as a premium for a policy of insurance which may be issued at a later date.
The pleadings filed herein show that plaintiff appellant claims a contract of insurance was entered into for her benefit as a result of an application filed by her son with the defendant appellee company. The action against the insurance company is not based upon the application and its acceptance and/or a policy of insurance issued pursuant thereto, but based upon a written receipt which constitutes merely evidence of the payment of money and not a contract of insurance. Nor does this receipt meet the legal requirements or have the legal effect of those instruments known as “binders” in the law of insurance.
Furthermore, plaintiff’s petition does not show any right of recovery on the part of plaintiff under the pleaded instrument. The demurrer was properly sustained.
Judgment affirmed. Exceptions noted. Order see journal.
GUERNSEY, PJ, HUNSICKER, J, DOYLE, J, concur.